Case 2:05-cr-00228 Document 136 Filed 06/08/20 Page 1 of 4 PagelD #: 332

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERTCA
v. CRIMINAL ACTION NO. 2:05-00228

MICHAEL LEE CARR

SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
MEMORANDUM OPINION AND ORDER

 

 

On June 8, 2020, the United States of America appeared
by Kathleen Robeson, Assistant United States Attorney, and the
defendant, Michael Lee Carr, appeared in person and by his
counsel, Andrew J. Katz, for a hearing on the petition on
supervised release and amendment thereto submitted by United
States Probation Officer Patrick M. Fidler. The defendant
commenced a two-year term of supervised release in this action
on October 7, 2016, as more fully set forth in the Supervised
Release Revocation and Judgment Order entered by the court on

April 8, 2016.

The court heard the admissions of the defendant and

the representations and argument of counsel.
Case 2:05-cr-00228 Document 136 Filed 06/08/20 Page 2 of 4 PagelD #: 333

For reasons noted on the record of this proceeding,
which are ORDERED incorporated herein by reference, the court
found that the defendant has violated the conditions of
supervised release in the following respects: (1) the defendant
committed violations of law in that he was found to be in
possession of 1 gram of methamphetamine as well as syringe on
February 18, 2017; (2) the defendant used and possessed
methamphetamine on November 15, 2016, having admitted his use to
the probation officer; (3) the defendant failed to submit
written monthly reports for the months of February, March, and
April of 2017; (4) the defendant left his place of employment in
mid-January, 2017, and failed to notify the probation officer of
the change in employment; (5) the defendant failed to notify the
probation officer within seventy-two hours of his arrest on
February 18, 2017, and as of the date of the filing of the
petition on April 13, 2017, had not reported the arrest to the
probation officer; (6) on November 22, 2016, the defendant was
directed to attend one counseling session per week and failed to
attend any counseling sessions from that date until he went into
custody on April 18, 2017, except for two in December of 2016
and two in January of 2017; (7) the defendant was directed to
submit four urine samples per month but only submitted five

urine samples during the months of November and December 2016

2
Case 2:05-cr-00228 Document 136 Filed 06/08/20 Page 3 of 4 PagelD #: 334

and January 2017 and none otherwise until the time he went into
custody on April 18, 2017; and (8) the defendant committed
violations of law in that in early 2017 the defendant was found
in possession of a cellular telephone while an inmate in
Prunytown, West Virginia, and on November 13, 2017, he pled
guilty to the indictment and remained in custody for the offense
and his parole violation until February 8, 2020; all as admitted
by the defendant on the record of the hearing and all as set
forth in the petition on supervised release and amendment

thereto.

And the court finding, as more fully set forth on the
record of the hearing, that the violations warrant revocation of
supervised release and, further, that it would unduly depreciate
the seriousness of the violations if supervised release were not
revoked, it is ORDERED that the supervised release previously
imposed upon the defendant in this action be, and it hereby is,

revoked.

And the court having complied with the requirements of
Rule 32(a) (1) (B) and (C) of the Federal Rules of Criminal
Procedure, and finding, after considering the factors set forth
in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

3
Case 2:05-cr-00228 Document 136 Filed 06/08/20 Page 4 of 4 PagelD #: 335

defendant be, and he hereby is, committed to the custody of the
United States Bureau of Prisons for imprisonment for a period of
FIVE (5) MONTHS, with no further term of supervised released

imposed.

The defendant was remanded to the custody of the

United States Marshal.

The Clerk is directed to forward copies of this
written opinion and order to the defendant, all counsel of
record, the United States Probation Department, and the United

States Marshal.
DATED: June 8, 2020
Me Me

John. ‘Copenhaver, Jr.
Senior United States District Judge
